Citation Nr: 1627029	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-21 173A 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for coronary artery disease as secondary to sarcoidosis.  

2.  Entitlement to service connection for ataxia as secondary to sarcoidosis. 

3.  Entitlement to a compensable rating for sarcoidosis.  

4.  Entitlement to an initial rating in excess of 10 percent for bilateral pseudophakia and diplopia with left hypertropia associated with sarcoidosis. 

5.  Entitlement to a total disability rating for compensation based on individual Unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956 and January 1963 to January 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for increased ratings for sarcoidosis and bilateral pseudophakia and diplopia with left hypertropia and the claim for TDIU addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in his favor, coronary artery disease and ataxia are etiologically related to the service connected sarcoidosis. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease as secondary to sarcoidosis are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for service connection for ataxia as secondary to sarcoidosis are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In view of the favorable outcome of the claims for service connection adjudicated herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) need not be discussed. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

The Veterans contends that his coronary artery disease and ataxia have been caused by his service connected sarcoidosis, thereby warranting service connection for these disabilities on a secondary basis pursuant to 38 C.F.R. § 3.310.  There is medical evidence to support this assertion in the form of the following opinions  from a February 2010 VA examination: 

(1) It is less likely than not that his atherosclerotic coronary artery disease is caused by or aggravated sarcoidosis Rationale:  Sarcoidosis can cause cardiac disease but it is not the same as atherosclerotic heart disease.  This statement in no way excludes the possibility that the claimant has sarcoid heart disease in addition to his known atherosclerotic disease.  (Emphasis added)

(2) It is at least as likely as not that his brain/nervous system condition is caused by sarcoidosis.  In order to determine the likelihood more precisely[,] a gadolinium-enhanced MRI of the brain would be required with the specific purpose of looking for sarcoid lesions.  This test has been requested.  Rationale:  Sarcoid involvement of the brain can cause the symptoms and signs that the claimant has and these symptoms and signs can be caused by other conditions such as atherosclerotic disease . . . An MRI is the most likely test to show sarcoid involvement, although it is not a very sensitive test . . Sarcoidosis can affect brain function by the development of granulomata in the brain tissue.  It occurs in 5-10% of people affected by sarcoidosis.  This can cause multiple central nervous system symptoms including double vision, visual problems, weakness[,] and ataxia.  In order to make the diagnosis with certainty, biopsy of the brain is required and this is rarely done

Following electrocardiograms and echocardiograms conducted in March 2010, the opinion with respect to coronary artery disease was that such condition was not a "complication" of sarcoidosis.  In addition, following an April 2010 MRI of the brain, the conclusion was that there was no evidence of sarcoidosis involving the brain. 

Notwithstanding the opinions above rendered after the additional diagnostic testing conducted in March 2010 and April 2010, a private physician, after reviewing the Veteran's claims file, offered opinions in a September 2011 colloquy with the Veteran's attorney supportive of the Veteran's claims for service connection for coronary artery disease and ataxia.  In particular, this physician stated as follows: 

 . . . sarcoidosis is one of manty things that can stress the heart muscle.  The sarcoidosis might have contributed to the heart disease . . . it is as likely as not [that] the [V[eteran has sarcoid heart disease . . . the [February 2010 VA examination] correctly notes the [V]eteran has shortness of breath due to sarcoidosis and the shortness of breath absolutely does contribute to his heart problems.  (Emphasis added)

With respect to ataxia, in answering a question posed by the Veteran's attorney as to whether he thought it was as likely as not that the manifestations of this condition (in particular, hand tremors) were caused by the sarcoidosis, the physician responded as follows: 

In my impression, there is as likely as not some [sarcoid] involvement of cerebellar ataxia.  This is control from the central nervous system which has been severely damaged [by sarcoidosis].  

The examiner also stated: 

I don't think that [the Veteran] is exaggerating with everything that is wrong with him.  The . . .sarcoid has definitely taken its toll on his nervous system.  

Given the September 2011 opinion by the private physician in conjunction with the initial positive opinions rendered at the February 2010 VA examination, it cannot be said that the preponderance of the evidence is against a conclusion that coronary artery disease and ataxia are etiologically related to the service connected sarcoidosis.  Unless the preponderance of the evidence is against the claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for coronary artery disease and ataxia as secondary to sarcoidosis is warranted.  Id. 

ORDER

Service connection for coronary artery disease as secondary to sarcoidosis is granted.   

Service connection for ataxia as secondary to sarcoidosis is granted. 

REMAND

The Board finds that a remand of the claims for increased ratings for sarcoidosis and bilateral pseudophakia and diplopia with left hypertropia is necessary in order to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Moreover, as the resolution of theses claims could potentially impact the adjudication of the claim for TDIU, the Board's consideration of this inextricably intertwined claim must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).
 
The Veteran was last afforded a VA examination to assess the severity of his sarcoidosis over six years ago in February 2010, and there is an allegation of worsening disability since that time in the form of a March 2016 statement from the Veteran's attorney indicating that the Veteran's sarcoidosis requires the daily use of a corticosteroid, which would warrant increased compensation under the Diagnostic Code (DC) under which this disability is rated, DC 6846.  Given the time that has elapsed since the Veteran was last afforded a VA examination to assess the severity of the service connected sarcoidosis and the allegation of worsening symptomatology in the interim, the undersigned finds that a VA respiratory examination is necessary to fulfill the duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

The Veteran was also last afforded a VA examination to assess the severity of his bilateral pseudophakia and diplopia with left hypertropia in February 2010, and the aforementioned colloquy between the Veteran's attorney and the physician suggests worsening visual problems in the interim, as it was noted that this problem happens "frequently and takes 5-10 minutes to relieve the symptoms."  As such, the undersigned finds that a VA eye examination is necessary to fulfill the duty to assist.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA examination to assess the severity of the service connected sarcoidosis.  Examination findings should be reported to allow for evaluation under 38 C.F.R. 4.97, DC 6846; namely, the degree to which sarcoidosis results in symptoms of physiologic impairment; pulmonary involvement with persistent symptoms requiring chronic low dose, intermittent, or  high dose corticosteroids; cor pulmonale, cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including the ability to work, due to the Veteran's service-connected sarcoidosis.  The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

2.  Arrange for a VA eye examination to assess the severity of the service connected bilateral pseudophakia and diplopia with left hypertropia.  Examination findings should be reported to allow for evaluation under 38 C.F.R. 4.79, DC 6080; namely, the degree of visual field impairment.  Also, the examiner should discuss the extent of any loss of function in daily activities, including the ability to work, due to the Veteran's service-connected eye disability.  The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  After completion of the above, and any additional development deemed warranted, the AOJ should readjudicate the claims for increased ratings for the service connected sarcoidosis and eye disability and the claim for TDIU.  To the extent this does not result in a complete grant of all benefits sought in connection with these clams, the Veteran and his representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations.  Thereafter, the Veteran and his representative should be afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


